Citation Nr: 0634551	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-37 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension and 
congestive heart failure, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from December 1941 to May 
1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to accrued benefits.  


FINDING OF FACT

Hypertension with congestive heart failure was not present in 
service, nor was it present to a compensable degree within 
one year of his separation from service.


CONCLUSION OF LAW

Hypertension with congestive heart failure was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service, for purposes of accrued benefits.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107, 
5121 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 
3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was not done.  The VCAA notice was sent to the appellant in 
April 2004, after the October 2003 rating action.  However, 
given the discussion below, the Board finds that the 
appellant has been informed of the notification and 
assistance provisions of the VCAA.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an April 2004 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  This 
informed her of what information and evidence was needed to 
substantiate her claim, as well as what evidence and 
information VA would obtain in her behalf and what 
information and evidence she could submit.  She was also told 
that she could submit any evidence relevant to her claim.

The Board concludes that the notification received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim for 
service connection (for accrued purposes) is being denied, no 
disability evaluation and no effective date will be assigned, 
so those issues are moot.

II.  Applicable laws and regulations

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for hypertension and 
congestive heart failure.  Although his claims terminated 
with his death, the statutes and regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a decedent's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim for service connection filed by the 
veteran prior to his death, the accrued benefits claim is 
derivative of that claim, and the appellant takes the 
decedent's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In the 
instant case, the veteran died in July 2003, and the claim 
for accrued benefits was received in August 2003.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
decedent was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
decedent's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant, the veteran's spouse, is advancing 
essentially the same claims for service connection for 
hypertension and congestive heart failure, for accrued 
benefits purposes, which the veteran had pending at the time 
of his death.  The requirement of evidence in the file at the 
date of death refers to evidence in VA's possession on or 
before the date of the veteran's death, even if such evidence 
was not physically located in the VA claims folder on or 
before the date of death.  38 C.F.R. § 3.1000(d)(4).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and hypertension or cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The evidence that was in VA's possession at the time of the 
veteran's death included his service medical records (SMRs).  
These showed that he had been severely injured in a 
motorcycle accident in February 1944, at which time he 
sustained a severe head injury and a fractured right 
clavicle.  However, the SMRs do not show any evidence of 
hypertension or congestive heart failure.

The veteran was afforded VA examinations in December 1945, 
May 1949, and April 1954.  None of those examinations showed 
a diagnosis of hypertension or heart failure.  VA outpatient 
treatment records developed between 1984 and 1997 also did 
show any complaints of, or treatment for, hypertension or 
congestive heart failure.  The first mention of hypertension 
was not made until 2001, after he had complained of heart 
fluttering.  On August 21, 2001, his blood pressure was 
141/79, and an EKG showed a left bundle branch block, as well 
as occasional premature atrial contraction and premature 
ventricular contraction.  The diagnosis was arrhythmia, 
possibly paroxysmal atrial fibrillation or paroxysmal 
supraventricular tachycardia.  A January 2002 note referred 
to a history of hypertension.  In 2003, the veteran was 
treated for left ventricular hypertrophy with congestive 
heart failure.  An April 2003 note indicated a suspicion that 
his left bundle branch block had been present for many years.

At the time the veteran had filed his claim for service 
connection, he had argued that his heart condition was 
related to his in-service motorcycle accident.  He said that 
the motorcycle had landed on his chest, causing a deep 
bruise.  He said that at one point he had had to wear a heart 
monitor, and that his doctors had stated he had received some 
heart damage.  He claimed that his doctors had told him that 
his congestive heart failure could have resulted from this 
accident.  However, the Board notes that there is no 
objective, competent evidence establishing such a causal 
relationship.

The veteran's July 2003 death certificate showed that his 
cause of death had been from congestive heart failure due to 
congestive cardiomyopathy, as a result of chronic renal 
insufficiency which was due to cancer of the prostate, 
postoperative.  

Before his death, the veteran had service connection in 
effect for symptomatic traumatic encephalopathy, rated as 30 
percent disabling from May 1949; and malunion of the right 
clavicle, rated at 0 percent from May 1949 and 10 percent 
from January 2001.  It has not been contended, nor does the 
evidentiary record indicate, that either condition was a 
factor in the cause of the veteran's death.

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension and congestive 
heart failure (for accrued benefits purposes) has not been 
established.  The evidence of record clearly showed before 
the veteran's death, and continues to show, that the veteran 
died as a result of congestive heart failure due to 
congestive cardiomyopathy, with prostate cancer also 
implicated as a causative factor.  However, there is no 
indication in the evidentiary record that the veteran had 
either hypertension or congestive heart failure in service, 
or that either condition, or any cancer, was present to a 
compensable degree within one year after his discharge from 
service.  Therefore, there is no suggestion in the 
evidentiary record that was in VA's possession at the time of 
the veteran's death which supports an award of service 
connection for hypertension, congestive heart failure, or any 
other causal agent in his demise. 

Accordingly, although the Board is sympathetic at the 
appellant's loss of her husband, the preponderance of the 
evidence is against the appellant's claim for service 
connection for hypertension and/or congestive heart failure, 
or for any other disorder which caused or contributed to his 
death, for accrued benefits purposes.


ORDER

Entitlement to service connection for hypertension and 
congestive heart failure, for purposes of accrued benefits, 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


